 LERNER STORES CORPORATION137Lerner Stores Corporation and Retail Clerks Union,Local 870,Retail Clerks International Association,AFL-CIO. Case 20-CA-8021July 31, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOUpon a charge filed on January 17, 1973, by RetailClerks Union, Local 870, Retail ClerksInternationalAssociation, AFL-CIO, herein called the Union, andduly served on Lerner Stores Corporation, hereincalled the Respondent, the General Counsel of theNational Labor Relations Board, by the acting Re-gional Director for Region 20, issued a complaint,notice of prehearing conference, and notice of hearingon February 16, 1973, against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaningof Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, notice ofprehearing conference, and notice of hearing beforean Administrative Law Judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on November 20,1972, following a Board election in Case 20-RC-10859 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 1 and that,commencing on or about January 2, 1973, and at alltimesthereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusive bargaining representative, al-though the Union has requested and is requesting itto do so. On February 26, 1973, Respondent filed itsanswer to the complaint admitting in part, and deny-ing in part, the allegations in the complaint.On March 14, 1973, counsel for the General Coun-sel filed directly with the Board a motion for summaryjudgment, with appendixes attached, submitting, ineffect, that the Respondent in its answer raises noissues which were not previously presented to anddecided by the Board in the representation proceed-ing, and raises no issues of fact or law requiring ahearing. Accordingly, counsel for the General Coun-Official notice is taken of the record in the representation proceeding,Case 20-RC-10859,as the term"record" is defined in Sec. 102 68 and 10269(f) of the Board's Rules and Regulations,Series 8, as amended SeeLTVElectrosystems,Inc,166 NLRB 938, enfd 388172d 683 (CA 4, 1968),Golden Age BeverageCo,167 NLRB 151, enfd 415 F 2d 26 (C A 5, 1969);Intertype Co. v. Penello,269 F.Supp 573 (D.C Va., 1967),Follett Corp,164NLRB378, enfd 397 F 2d 91 (C A 7, 1968),Sec 9(d) of the NLRAsel prays that the Board find that the Respondent hasviolated Section 8(a)(5) and (1) of the Actand issuea decision and order in conformity with the allega-tions of the complaint. Subsequently, on March 26,1973, the Board issued an order transferring the pro-ceeding to the Board and a notice to show cause whythe General Counsel's motion for summary judgmentshould not be granted. On April 9, 1973, the Unionsubmitted a brief in support of motion for summaryjudgment and Respondent thereafter fileda responseto notice to show cause, with appendixes attached.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board hasdelegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its response to notice to show cause, with appen-dixes, as in its answer to the complaint, the Respon-dent, in substance, attacks the appropriateness andscope of the unit and, consequently, the validity of thecertification of the Union as the exclusive bargainingrepresentative of the employees in the appropriateunit. By this assertion, and more specifically by itsdenials, in whole or in part, of the allegations in thecomplaint 2 and the arguments propounded in its re-sponse to notice to show cause, the Respondent isattempting to relitigate the same issues which it raisedand litigated in the prior representation proceeding.The record of the prior representation proceeding,which is before us, shows that the Respondent filed arequest for review of the Regional Director's Decisionand Direction of Election in Case 20-RC-10859,which the Board on November 7, 1972, by telegraphicorder, denied as it raised no substantial issues war-ranting review, and that on or about January 2, 1973,the Respondent filed with the Regional Director arequest for reconsideration of the Regional Director'sDecision and Direction of Election, which was deniedon January 8, 1973.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigate2 By its answer,the Respondent denies par 9 of the complaint that theUnion has requested the Respondent to bargain Attached to the GeneralCounsel'sMotion for Summary Judgment are letters dated December 6,1972, and January 2, 1973, respectively, the former a request made by theUnion to the Respondent for bargaining,and the latter Respondent's refusal.In its response to notice to show cause,the Respondent neither alludes to norseeks to controvert the contents or the receipt of the letters attached to theGeneral Counsel's motion Accordingly, we shall deemthe allegations in par.9 of the complaint to be admitted.The May Department Stores Company,186NLRB 86, andCarl Simpson Buick, Inc,161NLRB 1389205 NLRB No. 30 138DECISIONSOF NATIONALLABOR RELATIONS BOARDissues which were or could have been litigated in aprior representation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We, therefore,find that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.4 We shall, accordingly, grant the motionfor summary judgment.On the basis of the entire record, the Board makesthe following:IIITHE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All employees of the Employer at its Hayward,California location, excluding store managers,assistant storemanagers, department heads,management trainees, guards and supervisors asdefined in the Act.2.The certificationFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTAt all times material herein, Respondent, a Mary-land corporation, has been engaged in the retail saleof clothing and dry goods, and maintains a place ofbusinessatHayward, California. During the pastyear, Respondent, has received from the sale of goodsgross revenues in excess of $500,000. During the pastyear,Respondent, in the course and conduct of itsbusinessoperations, has received goods and servicesvalued at or in excess of $50,000 from outside theState of California.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABORORGANIZATION INVOLVEDRetail Clerks Union,Local 870 Retail Clerks Inter-national Association,AFL-CIO,is a labor organiza-tion within the meaning of Section 2(5) of the Act.' SeePittsburghPlateGlassCo v N L R B,313 U S 146, 162 (1941),Rulesand Regulations of the Board,Secs 102 67(f) and 102 69(c)4 As part of its response to notice to show cause,theRespondent hasattached thereto appendixes relating to its motion to transfer investigationto GeneralCounseland to consolidate proceedings filed with the GeneralCounsel on February 22, 1973, which the GeneralCounsel denied as lackinginmerit, sincethe ActingRegional Director had made a determination withrespect to all allegations of the charges Respondent contends,in substance,that the General Counsel's denial of Respondent'smotion iserroneous andprejudicial to the Respondent in that it is faced with multiple litigationinvolving common issuescovered bythe same charge We find no merit inthis contentionReview of the record shows that all unfair labor practiceswhich were disclosed during the investigation are embracedby the complaintand the Regional office is not proceeding to investigate any further mattersunder the charge nor does the Regional office intend to issue a complaint onany other unfair labor practices in this caseOn November 10, 1972, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 20, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on November 20, 1972, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain andRespondent's RefusalCommencing on or about December 6, 1972, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about January 2, 1973, and continuing at alltimes thereafter to date, the Respondent has refused,and continues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that the Respondent has,since January 2, 1973, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and (1) of theAct.IV THE EFFECTOF THE UNFAIR LABORPRACTICESUPON COMMERCEThe, activities of Respondent set forth in section III,above, occurring in connection with its operations LERNER STORES CORPORATIONdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, emobdysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5, 1964), cert. denied 379U.S. 817 (1964);Burnett Construction Company,149NLRB 1419, 1421, enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Lerner Stores Corporation, is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Retail Clerks Union, Local 870, Retail ClerksInternational Association, AFL-CIO, is a labor orga-nization within the meaning of Section 2(5) of the Act.3.All employees of the Employer at its Hayward,California location, excluding store managers, assis-tant store managers, department heads, managementtrainees, guards and supervisors as defined in the Actconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act.4.Since November 20, 1972, the above-named la-bor organization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about January 2, 1973, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-139gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, LernerStores Corporation, Hayward, California, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with Retail Clerks Union, Local870, Retail Clerks International Association, AFL-CIO, as the exclusive bargaining representative of itsemployees in the following appropriate unit:All employees of the Employer at its Hayward,California location, excluding store managers,assistant storemanagers, department heads,management trainees, guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Hayward, California location copiesof the attached notice marked "Appendix." S Copiesof said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed by5 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All employees of the Employer at its Hay-ward,California location, excluding storemanagers, assistant store managers, depart-ment heads, management trainees, guards andsupervisors as defined in the Act.DatedByWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with RetailClerks Union, Local 870, Retail Clerks Interna-tionalAssociation, AFL-CIO, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.LERNER STORE CORPORA-TION(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 13018 Federal Building, Box 36047,450 Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-3197.